Citation Nr: 1534801	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for lumbar spine degenerative joint disease.

3.  Entitlement to service connection for hypertension, claimed as secondary to medication.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medication.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to November 1978 and then from November 1978 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of April 2012 and October 2014.  The Veteran presented sworn testimony in support of his appeal during a May 2015 videoconference hearing before the undersigned Veterans Law Judge.

During the hearing, the Veteran waived initial RO review of VA treatment records which had recently been associated with the claims file.  Subsequent to the hearing, he also submitted copies of recent VA treatment records, along with a signed waiver of RO review.

The issues of entitlement to service connection for lumbar spine degenerative joint disease; entitlement to service connection for hypertension, claimed as secondary to medication; and entitlement to service connection for erectile dysfunction, claimed as secondary to medication, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left ear hearing acuity is entirely within normal limits; he does not have a disability involving his left ear.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his left ear hearing loss is attributable to acoustic trauma which he experienced during service.  The RO has properly conceded his exposure to acoustic trauma during service, and the Board does likewise.  The RO has already granted service connection and a compensable disability rating for tinnitus on the basis of this documented acoustic trauma.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision regarding left ear hearing loss in a July 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, Social Security records, private medical treatment records, VA medical records, a VA audiologic examination, the Veteran's hearing testimony, and the Veteran's own contentions.  

During the May 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

A VA audiologic examination was provided in March 2012.  The resulting VA opinion was factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

The Veteran's service treatment records reflect hearing within normal limits during service, and also after service.  Post-service VA treatment reports reflect normal hearing, although the Veteran complained of tinnitus.  In June 2014, he was issued a VA hearing aid appliance for the purpose of diminishing his tinnitus.  It is important to note that his VA medical records clearly show that although the appliance was referred to as a hearing aid, its purpose is not to augment his hearing acuity, it is solely intended to mask his tinnitus.  Therefore, although the Veteran testified that his hearing had worsened to the point where he needed a hearing aid in his left ear, the Board finds that he was mistaken as to the purpose of the hearing aid.  

In addition to disease or injury in service, which is conceded in this case as the Veteran sustained injury from acoustic trauma, service connection requires competent medical evidence of a current related disability.  Degmetich.  In this case, the Veteran fortunately does not have current left ear hearing loss.  In other words, although the Veteran sustained acoustic trauma during service, he retains normal hearing in his left ear, by the standard of 38 C.F.R. § 3.385, and otherwise.  Therefore, the claim for service connection for hearing loss in his left ear must be denied on the basis that he has not presented a valid claim for such.

We note in passing, that the Veteran has not requested service connection for right ear hearing loss.  In-service and post-service audiometric data reflect that his right ear hearing acuity is also entirely within normal limits.  


ORDER

Service connection for left ear hearing loss is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran contends that he injured his back during service and that the injury residuals have now developed into degenerative joint disease, causing chronic pain in his low back.  He asserts as well that the medication he takes to control the pain has caused high blood pressure and erectile dysfunction, so he is requesting service connection for these two disabilities on a theory of proximate causation.

During the May 2015 hearing, the Veteran testified that when he was stationed in Germany in September 1979, he had been driving an armored personnel carrier during a training exercise.  The personnel carrier overturned in a ditch, throwing his companion out of the carrier altogether, and causing the Veteran to land on his back inside the carrier.  He reported that he was med-evacuated out of the field exercise for treatment.  Unfortunately, this incident is not reflected in his service treatment records, or in his available service personnel records.  

Governing law and regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Cases in which VA may conclude that no further efforts are required include those in which the department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board is not yet satisfied that these records are unavailable, therefore additional efforts are required in the effort to substantiate the Veteran's testimony.  Toward this end, the Veteran's complete service personnel records should be obtained to allow the RO to correlate their requests for clinical and unit records with his assigned physical location.  The Board's review of the available records suggests 1979 is not, in fact, the year the incident could have occurred.  The Veteran testified it was just before his tour of duty in Germany concluded.  While there are medical records from 1976 and 1977 from Sandhofen, Germany, records in September to October 1979 indicate he was in Kentucky.  Therefore, after ascertaining information as to the dates of the Veteran's tour in Germany, the RO should request records reflecting a med-evacuation from the field and clinical records from the relevant medical facility reflecting the medical care reported by the Veteran following the accident.  

The Veteran testified as well that he had received private medical care after service, and in this capacity, saw a Dr. Shaffer in Hamilton, New Jersey, for back complaints.  Although the records received from the Social Security Administration contain several pages of Dr. Shaffer's treatment records, dated in 2008, the Veteran's testimony indicates that he began seeing Dr. Shaffer for back complaints much earlier.  Because evidence of the physical condition of his back proximate to service is likely to be relevant to his appeal, complete records should be requested from Dr. Shaffer.  IF the Veteran can recall any other treatment for back complaints after service, he is hereby notified to work with his representative to identify the source(s) of such treatment, so that VA can assist him in obtaining these records for review.

As the claim is being remanded anyway, his recent VA records should be updated for the file as well.

Because the Veteran's two remaining claims are essentially dependent upon the success of his back claim, further action on these claims may be deferred until resolution of the back claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's complete service personnel records through official channels.

2.  The Veteran testified the accident in question occurred in the fall of the year just before his tour in Germany concluded.  The RO should review the personnel records to ascertain whether the most likely year was 1977 or 1978, since the Veteran was in Kentucky in fall of 1979.

Then, using that information, the RO should request records reflecting a med-evacuation from the field and clinical records from the relevant medical facility where the Veteran was stationed in Germany. 

3.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since his discharge from service, to include Dr. Shaffer.  After securing the necessary release(s), the RO should contact these providers and request all available records to support the Veteran's claim.

4.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Hamilton VA Community Based Outpatient Clinic, and all related VA facilities, from May 2015 to the present. 

5.  If the newly-obtained evidence tends to confirm the inservice injury reported by the Veteran, then he should be afforded a VA orthopedic examination to determine whether it is more, less, or equally likely that the Veteran's currently-shown lumbar spine degenerative joint disease had its inception during service or is otherwise related to service.  The claims folder, including all records received pursuant to the above requests must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed to the extent possible, the RO should again review the record, performing additional development as appropriate with regard to the two secondary service connection claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


